Affirming.
Faxon district is one of the school districts of Calloway county. Prior to the institution of this action, under the provisions of article XV of chapter 113, Kentucky *Page 367 
Statutes, the county board of education of that county had converted the school of that district into a county high school. The question here presented is whether in that state of case the teachers for that school must be employed by the county board of education upon the written recommendation of the trustee of that district under the provisions of section 4399a-7, Kentucky Statutes, 1924 supplement, or whether the teachers are to be employed by the county board of education without regard to the recommendations of the trustee under the provisions of section 4526b-3, Carroll's Kentucky Statutes, edition of 1922. The precise question has heretofore been considered and determined by this court in Moss, et al. v. Eubank, et al., 176 Ky. 731, where it was held that when, under section 4526b-3, one of the common schools of a county has been converted into a high school by the county board of education, it is authorized to employ the teachers of both the common school branches and those of the high school branches without regard to recommendations by the district trustee. Appellant's contention that section 4399a-7, Kentucky Statutes, 1924 supplement, a part of the act of 1924, repealed section 4326b-3, supra, is not sound. The act of 1924 and the portion of it now included within section 4399a-7, supra, relating to employment by the county board of education of principals and teachers relates solely to the common schools of the Commonwealth and had no reference to and was not intended to supersede any of the provisions of article XV of chapter 113, Kentucky Statutes, relating to county high schools. Under authority of the Moss case, supra, which dealt fully with the question here presented and set forth at length the reasons moving the court for the conclusion reached by it — which need not be here repeated — we conclude that the trial court properly refused a mandamus to compel appellee, the county board of education of Calloway county, Kentucky, to employ Albert Hale and Thelma Walker as teachers in the Faxon school for the school year beginning July 1, 1925, upon the theory that it was its duty to do so because they had been recommended in writing as such teachers by the trustee of the Faxon district.
Wherefore, the judgment herein is affirmed. *Page 368